Title: To James Madison from George W. Erving, 1 November 1801 (Abstract)
From: Erving, George W.
To: Madison, James


1 November 1801, London. Private No. 3. Hopes papers conveyed by Dawson will provide president with desired information; they show amounts received under the commission and actual government expenses, and they also provide data for an estimate of costs to prosecute remaining claims. Total expenses cannot be ascertained as many cases were handled by private agents, but Erving reckons they will average £300 per case. Final costs will be much higher once those favorably decided cases that cannot be collected are included. Current political situation is “very Extraordinary.” The king is said to be dissatisfied with the peace, and political allegiances in the House of Commons are confused. Some (Mr. Fox and his friends) “support their own consistency”; others (Mr. Pitt) support the ministry and the peace. Likens the state of parties to a sheepshearing, when the lambs, at a loss to identify parents without their fleeces, “run backward & forward in great agitation often baaing to the wrong dams.” Nothing will be decided until the great debate on 3 Nov., which he believes will approve the peace. The permanency of the peace and of the “pacific ministers” is perhaps “more questionable.” Mentions renewal of rumor that Windham will join the ministry. Lord Cornwallis will leave on 2 Nov. for France.
 

   RC (DNA: RG 59, CD, London, vol. 8). 3 pp.; docketed by Wagner.


   A full transcription of this document has been added to the digital edition.
